DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to include the following new limitations: a decompression chamber (7) whose pressure is reduced to a predetermined pressure is defined, by the sliding portion (31) and the connecting portion (43), between the inner peripheral surface of the housing (2) and the outer peripheral surface of the piston (3); and a stopper (28) projecting into the decompression chamber and configured to restrict movement of the sliding portion to the one side in the axial direction with respect to a predetermined position is integrally formed on the inner peripheral surface of the housing in the decompression chamber, wherein the stopper includes a ventilation port (15) communicating with the decompression chamber and penetrating from an outer peripheral surface of the housing toward an inner peripheral surface of the stopper.
The examiner previously relied on the teachings of Simmons to anticipate claim 1 (see previous rejection). However, Simmons fails to disclose a stopper projecting into the decompression chamber. Simmons housing (113) has a wall that would serve as a stopper for the piston (112) and so adding another stopper would be unnecessary and would potentially alter the intended operation. 
Teshima et al. (US 2016/0273527) discloses a similar rolling diaphragm pump with a stopper (flange carrying bolt 63) that stops a portion of the piston (3). However, Teshima makes no mention of said stopper including a ventilation port. Teshima’s ventilation port (114) is located above the stopper and there would be no easy way to move said ventilation port to the stopper since Teshima discloses a cylindrical member (61) located within said stopper.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claim 1 and its dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746